Citation Nr: 0704283	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-31 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable disability rating for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to June 
1979, and from December 1980 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO), in which the RO granted service 
connection for sarcoidosis and evaluated the disability as 
zero percent disabling.

In May 2006, the Board remanded the case to the RO a 
corrective notice of the Veterans Claims Assistance Act of 
2000 (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  In the introduction of that REMAND, the Board 
noted the following claimed disabilities raised during an 
October 2005 Board hearing: (1) neurological residuals 
(claimed as neurological involvement with enhancing lesions 
of the ventral thoracic spinal cord), (2) diabetes mellitus, 
(3) bilateral knee pain, (4) lenticular cataracts, and (5) a 
weight gain disorder.  These matters are again referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an initial compensable 
disability rating for sarcoidosis.  The Board has reviewed 
the claims file and determined that further development is 
necessary prior to adjudicating the veteran's claim.  

Sarcoidosis is a chronic, progressive, systemic granulomatous 
reticulosis of unknown etiology, involving almost any organ 
or tissue.  Dorland's Illustrated Medical Dictionary 1484 
(28th ed. 1994).  

The veteran's sarcoidosis is rated at a noncompensable (zero 
percent) level under 38 C.F.R. § 4.104, Diagnostic Code 6846.  
Under that code a zero percent disability rating requires 
sarcoidosis with chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.  A 
disability rating of 30 percent requires pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 
disability rating of 60 percent requires pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A disability rating of 100 
percent requires cor pulmonale or cardiac involvement with 
congestive heart failure or progressive pulmonary disease 
with fever, night sweats and weight loss despite treatment, 
requires a 100 percent evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6846.

An April 2003 statement of a treating physician and report of 
VA examination that month shows that the disease was in 
remission; and that the veteran was not taking 
corticosteroids.  Based on those findings, the veteran's 
sarcoidosis does not meet the specific rating criteria for a 
higher evaluation of 30 percent under Diagnostic Code 6846.  

However, the note following that code provides that active 
disease or residuals of sarcoidosis may also be rated as 
chronic bronchitis under the provisions of Diagnostic Code 
6600; and extra-pulmonary involvement may also be rated under 
the specific body system involved.  See note following 38 
C.F.R. § 4.97, Diagnostic Code 6846.  

Therefore, residuals of the veteran's sarcoidosis with 
pulmonary involvement may alternatively be evaluated under 
diagnostic criteria for evaluating bronchitis pursuant to 
Diagnostic Code 6600.  38 C.F.R. § 4.97.  The record shows 
that there is pulmonary involvement as reflected in the 
statement and VA examination report both dated in April 2003.  
In that examination report, the concluding diagnosis was 
sarcoidosis with pulmonary and CNS (central nervous system) 
involvement; in remission.

The examiner commented on a pulmonary function test conducted 
in April 2003, stating that on review of the data he saw no 
abnormalities except of a slight decrease of the FEF 25-75, 
which may suggest small airways disease.  The report of that 
pulmonary function test is not present in the claims file and 
should be obtained in order to evaluate the veteran's 
pulmonary involvement of the veteran's sarcoidosis under 
relevant diagnostic criteria.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  

Further, fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The veteran's testimony at the October 2005 Board hearing 
indicates he may have increased severity of symptoms.  In 
light of that, and since the most recent examination, close 
to four years ago, was missing pertinent pulmonary function 
test results (to be obtained by this Remand), the RO should 
arrange for an examination to determine the current level of 
disability from sarcoidosis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records 
pertaining to the veteran's sarcoidosis, 
from April 2003 to the present, including 
the report of pulmonary function tests in 
April 2003.  Associate all records and 
responses with the claims file.

2.  Provide a VA respiratory diseases 
examination to the veteran in order to 
assist in evaluating the severity of 
pulmonary involvement of his service-
connected sarcoidosis, and severity of any 
other physiologic impairment of the 
disease.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, to specifically include 
pulmonary function testing; and, all 
findings should be set forth in detail.  
The examiner should review the claims 
folder in conjunction with the 
examination, and this fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should 
be included in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.  

Pulmonary function tests should be 
conducted. Spirometric pulmonary function 
testing should include FVC, FEV-1, the 
FEV-1 as a percentage of the predicted 
FEV-1, and the FEV-1/FVC ratio.  Both pre- 
and post-bronchodilatation test results 
should be reported.  If post- 
bronchodilatation testing is not 
conducted, the examiner should explain why 
not.  If the examiner determines that the 
DLCO test is not needed, a statement as to 
why not (e.g., there are decreased lung 
volumes that would not yield valid test 
results) should be included in the report.

In addition to completing all relevant 
inquiries on the examination worksheet, 
the examiner should comment as to whether 
the disease is active or in remission; as 
to involved organs or tissues, to include 
any CNS involvement; and as to whether 
corticosteroids are indicated.  The 
examiner should identify all residual 
symptoms or physiologic impairment of the 
sarcoidosis with respect to any involved 
organ or tissue.  If corticosteroids are 
required, the examiner should comment as 
to whether the pulmonary involvement would 
be characterized as (1) persistent 
symptoms requiring chronic low dose 
(maintenance) or intermittent 
corticosteroids, or alternatively, as (2) 
requiring systemic high dose (therapeutic) 
corticosteroids for control. 

The examiner should opine as to the effect 
of the veteran's service-connected 
sarcoidosis on activities generally 
required in an employment situation.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim for an 
initial compensable disability rating for 
sarcoidosis.  In doing so, the RO should 
include consideration of any extra-
pulmonary (non-pulmonary) involvement 
residual of sarcoidosis of any indicated 
specific body system involved.  See note 
following 38 C.F.R. § 4.97, Diagnostic 
Code 6846.  

If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



